Citation Nr: 9910772	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  98-00 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  What evaluation is warranted for the period from January 
29, 1997, for postoperative residuals of a left knee high 
tibial osteotomy with degenerative joint disease (DJD), and 
ligament instability.

2.  What evaluation is warranted for the period from January 
29, 1997, for degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1997 and January 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The Board notes that, at his November 1997 VA examination, 
the veteran said that he had quit working secondary to his 
service-connected left knee disability.  The Board finds that 
the veteran has raised a claim for a total disability rating 
based on individual unemployability (TDIU) as a result of 
this statement.  The Board further notes that the veteran 
submitted a VA consultation form , SF 513, in June 1998.  The 
form indicates that the veteran's bilateral DJD of the knees 
is causing his back to hurt.  This presents a claim of 
entitlement to secondary service connection for a back 
condition.  Neither of the foregoing issues, however, are 
currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
consideration.  


FINDINGS OF FACT

1.  The veteran's instability of the left knee, status post 
status post left high tibial osteotomy, is severely 
disabling.

2.  The veteran's left knee arthritis is not productive of a 
limitation of flexion to 60 degrees, or a limitation of 
extension to 5 degrees, but it is productive of pain.

3.  The veteran's instability of the right knee, is not more 
than slightly disabling.

4.  The veteran's right knee arthritis is not productive of a 
limitation of flexion to 60 degrees, or a limitation of 
extension to 5 degrees, but it is productive of pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
post operative residuals of a left knee high tibial 
osteotomy, with ligament instability, from January 29, 1997, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5257 (1998).

2.  A separate 10 percent rating for left knee degenerative 
arthritis from January 29, 1997, is warranted.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (1998); 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

3.  The criteria for a rating in excess of 10 percent for 
right knee laxity from January 29, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§  4.1, 4.7, 4.59, 
4.71a, Diagnostic Code 5257.

4.  A separate 10 percent rating for right knee degenerative 
arthritis from January 29, 1997, is warranted.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261; Lichtenfels.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from September 1973 to 
September 1976.  He filed a claim for service connection for 
a left knee disability in January 1997.  He did not list any 
treatment for civilian or VA health care providers prior to 
that time.  

In February 1997, the veteran underwent a left high tibial 
osteotomy at the VA Medical Center (VAMC) in Kansas City, 
Missouri.  The operative report noted that the veteran had a 
progressive varus deformity and DJD of the medial compartment 
of the left knee.  He had failed conservative measures and 
was too young for a knee replacement.  The report indicated 
that the veteran tolerated the procedure well.

The veteran was afforded a VA compensation examination in 
April 1997.  The examiner noted the veteran's prior history 
of knee injury and surgery.  The examiner said that the 
veteran's complaints of pain and limitation of motion were 
directly related to his postoperative recovery and the usual 
course.  The examiner also noted that, prior to the February 
1997 surgery, the veteran had primarily knee pain and 
generalized knee swelling which limited his activity and was 
not responsive to conservative therapy.  The examiner noted 
that the veteran was wearing a hinged full-length knee brace 
on the left lower extremity.  He was on crutches and only 
partial weight bearing due to his surgery.  There was 
generalized effusion of the left knee consistent with 
postoperative swelling, and multiple well-healed surgical 
scars consistent with his past surgical history.  There was 
mild laxity to anterior drawer test.  The veteran had a range 
of motion of 15 to 110 degrees with pain at the extremes 
ranges.  X-rays from March 1997 showed medial joint space DJD 
with the presence of a high tibial osteotomy and internal 
fixation at the osteotomy site.  The examiner's diagnosis was 
medial knee DJD caused by previous knee injury but 
contributed to by varus deformity of the knee.  The examiner 
said that it should be noted that the veteran was having 
medial knee symptoms on the right side which had never been 
injured.  The examiner further noted that the degenerative 
disease of the left knee was far in advance of anything on 
the right knee.

Associated with the claims file are VA treatment records for 
the period from February to October 1997.  The records show 
that the veteran was admitted in February 1997 for 
approximately one week as the result of a postoperative 
infection and cellulitis from his left knee surgery.  He was 
also treated for cervical neck pain and gout.  A July 1997 
entry noted that a specimen of left knee fluid was drawn to 
test for crystals.  

The veteran was afforded a VA orthopedic examination in 
November 1997.  His past surgical history was noted.  The 
veteran said that his latest surgery only partially relieved 
his symptoms.  He said that his left knee was painful and he 
was aware of a popping and cracking sensation whenever he 
would bend his knee.  He said that his knee would swell up 
daily; that he had intermittent swelling especially after 
physical exertion; and that he could only walk two to three 
blocks before needing to rest due to pain.  He had stiffness 
in the morning that improved with ambulation.  The veteran 
said that he experienced a locking sensation intermittently 
in his left knee whenever he walked.  He also said that his 
left knee would give way easily especially after walking two 
to three blocks.  The veteran stated that he began noticing 
pain in his right knee approximately two years ago.  He said 
that his symptoms in his right knee were similar to the 
symptoms of his left knee but that the left knee symptoms 
were more severe.  His mobility was mainly limited by his 
left knee condition.  The examiner commented that the veteran 
had chronic pain in both knees that worsened with physical 
exertion.  He felt weakness in both knees.  He had 
intermittent swelling but denied any heat or redness.  He 
experienced flare-ups mainly related to physical exertion 
which would improve with rest.  He noted that he had had knee 
fluid aspirated in the previous month.  He used a knee brace 
for his left knee since his last surgery.  The examiner 
stated that there was no history of dislocation or 
subluxation.  There were no constitutional symptoms of 
inflammatory arthritis.  The veteran related that he had 
stopped working secondary to his left knee condition.  He had 
difficulty in completing his normal daily activities mainly 
secondary to his left knee condition.

The examiner listed the range of motion for the right knee as 
active 0 to 120 degrees and passive 0 to 125 degrees.  Active 
left knee motion was from -5 to 125 degrees and passive 
motion was from 0 to 130 degrees.  The veteran experienced 
pain with the extra 5 degrees during the passive range of 
motion testing.  The left knee was more painful than the 
right.  Fatigue or weakness did not additionally limit the 
range of motion.  The left knee exhibited crepitus from full 
extension to full flexion.  Laxity of the left medial 
collateral ligament, the lateral collateral ligament, as well 
as mild laxity of the anterior and posterior cruciate 
ligament laxity was shown.  Lachman's test was negative.  
There was no joint effusion present.  The right knee 
exhibited mild crepitus during maximum flexion.  There was a 
mild laxity of the medial collateral ligament present.  No 
effusion or redness was present.  McMurray's and Lachman's 
tests were negative.  The veteran walked with a left-sided 
limp.  There was no ankylosis present.  X-rays revealed left 
knee degenerative changes and minimal right knee medial 
compartment degenerative changes.  The diagnosis was 
degenerative arthritis of the left and right knee.  The 
veteran's left knee degenerative arthritis was directly 
related to the injury in service.  The examiner stated that 
the condition was causing mild to moderate disability.  

Associated with the claims file are VA treatment records for 
the period from December 1997 to April 1998.  A December 1997 
entry noted that the veteran presented with complaints of 
left knee weakness, pain, and intermittent swelling.  
Physical examination reported a moderate intra-articular 
effusion.  Range of motion was functional but the veteran 
lacked the last five degrees of terminal extension.  He wore 
a brace.  He was noted to be grossly unstable and had a 
positive Lachman's sign.  The examiner also noted that the 
veteran exhibited significant quadriceps atrophy.  It was 
recommended that the veteran pursue strengthening exercises, 
continue to use his brace, intermittently use a cane and lose 
weight.  The examiner said that there were no surgical 
procedures at the current time that could help the veteran's 
condition.  He would require a total knee joint replacement 
in the future.

The veteran presented testimony at a hearing at the RO in May 
1998.  He discussed his left knee problem first and then his 
right knee condition.  The veteran testified that he wore a 
brace on his left knee by prescription.  He had worn it since 
his February 1997 surgery.  He occasionally used a cane to 
help him get around.  The veteran said that he sometimes used 
crutches two to three times out of month depending on how bad 
the swelling was in his knees.  He said that he had constant 
swelling.  His left knee would swell up with just about any 
activity.  He said that his knee often went out on him.  He 
added that he lived in a trailer and, if he did not wear his 
brace, he could hardly walk down the halls without having to 
use the walls to keep himself from slipping.  He said he 
could walk from 100 to 200 feet before having to stop and 
loosen up his leg.  He also said that he could stand in one 
place for about 5 minutes.  The veteran related that he had 
been told he would require a total knee replacement in the 
future but that he was too young for it at the current time.  
He said that he had a loss of strength in his legs and that 
he had noticed some atrophy in his left leg.  He added that 
he also had some lack of feeling near his surgical scar.  In 
regard to his right knee, the veteran said that his right 
knee swelled up once a week to a point where he did not want 
to do anything.  He felt that he had the same walking 
distance and standing limitations.  He said that if he had 
been up on his right leg for a while during the day he could 
hardly straighten it out all the way.  He also said that it 
hurt to squat and that he no longer took baths as it was too 
difficult to get out of the tub.  The veteran testified that 
he had pain on motion of his right knee.  He said his right 
knee did not go out on him.  He said the knee felt loose and 
he could feel or hear grinding in it with every step.  He 
added that he had fluid aspirated from his right knee on 
several occasions.  He reported one instance in July 1997.  
He thought he had had fluid aspirated from his left knee in 
February 1998.  

Finally, associated with the claims file are VA treatment 
records for the period from May to June 1998.  The records 
reflect treatment for several unrelated conditions.  However, 
the veteran was treated in June 1998 for his bilateral knee 
condition.  The examiner noted that the right knee had a 
normal range of motion with moderate crepitus in flexion and 
extension.  There was no effusion or instability.  The 
examiner reported that the veteran had a mild to moderate 
varus deformity of the right knee.  Examination of the left 
knee revealed significant anterior/posterior instability.  
The veteran's knee was straight.  There was no effusion.  
Range of motion was minimally restricted in flexion.  There 
was mild quadriceps atrophy.  X-rays of the left knee showed 
no significant change in joint space compared to previous x-
rays.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for higher original evaluations for his bilateral knee 
disabilities is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  Accordingly, 
no further development is required to comply with the duty to 
assist the veteran in establishing his claim.  See 38 
U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  

Left Knee

In this case, the veteran's post operative residuals of a 
left knee high tibial osteotomy, with DJD, have been 
evaluated under the provisions of Diagnostic Codes 5010-5257 
of the rating schedule.  38 C.F.R. § 4.71a.  However, in 
light of the decision in Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991), and the opinions of the VA General Counsel 
in VAOPGCPREC 9-98 and 23-97, two separate evaluations are in 
order.

In this regard, under Diagnostic Code 5257 a 30 percent 
rating is warranted for severe recurrent subluxation, or 
severe lateral instability.  The objective evidence described 
above clearly supports a 30 percent rating for the veteran's 
left knee disability under Diagnostic Code 5257.  The 
appellant has definite weakness in the joint, he is required 
to wear a brace, and was found at his last outpatient visit 
in June 1998 to have significant instability with atrophy of 
his quadriceps muscle.  A 30 percent rating, however, is the 
highest evaluation warranted under this code.  

In light of the fact that a 30 percent rating is the highest 
rating authorized under Diagnostic Code 5257, the Board 
observed that since the original rating decision granting 
service connection the appellant's rating has included the 
degree of disability caused by arthritis.  Subluxation and 
instability have, however, been found by the General Counsel 
in the aforementioned opinions to represent a different 
disability than that caused by arthritis.  Accordingly, the 
Board turned to the Diagnostic Criteria for rating arthritis 
in order to assign a separate rating for arthritis.  

In this respect, Diagnostic Code 5010 provides that traumatic 
arthritis should be rated as degenerative arthritis.  
Diagnostic Code 5003 provides that, when documented by x-
rays, arthritis is rated on the basis of limitation of motion 
under the appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  Under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261 a 10 percent rating is 
warranted if extension is limited to 10 degrees, or if 
flexion is limited to 45 degrees.  The clinical evidence 
noted above, however, shows that the veteran has full 
extension to 0 degrees, and flexion to at least 125 degrees.  
Hence, these Diagnostic Codes do not provide the basis for a 
separate rating.  

Nevertheless, the United States Court of Appeals for Veterans 
Claims has held that "painful motion of a major joint ... 
caused by degenerative arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10-percent rating, per joint, combined 
under Diagnostic Code 5003, even though there is no actual 
limitation of motion."  Lichtenfels, 1 Vet. App. at 488.  
Accordingly, the Board holds that left knee DJD warrants a 
separate 10 percent rating under Diagnostic Codes 5003-5010.

Right Knee

The veteran's right knee disability has also been rated under 
Diagnostic Codes 5010-5257, and this disability has been 
rated as 10 percent disabling to reflect slight instability 
or subluxation.  A 20 percent rating under Diagnostic Code 
5257 is for consideration where there is moderate subluxation 
or lateral instability.  

The veteran testified at his May 1998 hearing as to right 
knee pain, to include pain with motion and at rest, and 
intermittent swelling.  He also said that he was limited in 
his ability to walk and stand for prolonged periods of time.  
The medical evidence of record shows that the veteran 
presented radiological evidence of right knee arthritis in 
November 1997.  There was a mild laxity of the medial 
collateral ligament present, and right knee motion was 
demonstrated from 0 to 120 degrees.  The veteran stated that 
right knee motion was painful.  

In light of the foregoing it is evident that with only mild 
laxity, a 20 percent evaluation is not warranted under 
Diagnostic Code 5257.  Additionally, as was the case with the 
left knee, right knee motion is not so adversely affected 
that a separate 10 percent rating is warranted under either 
Diagnostic Code 5260 or 5261.  However, as was also true with 
the left knee, the right knee shows radiological evidence of 
arthritis with painful motion.  As such, a separate 10 
percent evaluation is warranted under Lichtenfels.  

In reaching these decisions the Board observes that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are not for 
application under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1997).  While these 
regulations are applicable with respect to the ratings 
warranted under the Diagnostic Codes pertaining to limited 
motion, i.e., Diagnostic Codes 5003, 5010, 5260, 5261; the 
assigned separate 10 percent evaluations does compensate the 
degree of impairment caused by pain outside of that 
recognized by these Diagnostic Codes.  Moreover, it is well 
to observe that the Lichtenfels holding specifically rests on 
the provisions of 38 C.F.R. § 4.40.  Hence, in granting 
separate 10 percent ratings the Board is granting benefits 
under these regulations.  Thus, these regulations have been 
considered, and higher ratings are not warranted in the 
absence of a greater limitation of motion, or greater right 
knee laxity.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, except to the extent that 
grants were awarded above, the preponderance of the evidence 
is against the appellant's claims, and hence, the doctrine is 
not otherwise for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Finally, as these disorders have generally remained static 
during the period since January 27, 1997,  the application of 
a staged rating is not in order.  



ORDER

Entitlement to higher rating from January 29, 1997, for 
postoperative residuals of a high tibial osteotomy with 
lateral instability, and for right knee laxity are denied.

Entitlement to a separate 10 percent rating for arthritis of 
the left knee and a separate 10 percent rating for arthritis 
of the right knee from January 29, 1997, is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals
  The Board acknowledges that the veteran underwent left knee surgery in February 1997.  To the extent 
however, that a staged rating is warranted for post operative residuals the record shows that such a rating has 
already been awarded and paid to the veteran.


